United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL SEA
SYSTEMS COMMAND, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-788
Issued: October 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2010 appellant, through his attorney, filed a timely appeal of an
October 19, 2009 merit decision of the Office of Workers’ Compensation Programs. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than 10 percent impairment of the left leg for
which he received a schedule award.
FACTUAL HISTORY
On February 16, 2007 appellant, then a 54-year-old mechanical engineering technician,
injured his left knee while climbing and kneeling in awkward positions installing an antenna
system in the performance of duty. The Office accepted a left knee medial meniscus tear.
Dr. Mathew Pepe, a Board-certified orthopedic surgeon, performed arthroscopic surgery on
December 6, 2007. He found medial lateral meniscal tears as well as medial and lateral

compartment degenerative joint disease with trochlear chondrosis. Dr. Pepe reported that
appellant’s cruciate ligaments were normal, that range of motion was to 130 degrees and that
appellant was stable to varus and valgus stress with no rotatory instability. On January 15, 2008
the Office entered appellant on the periodic rolls.
On June 16, 2008 Dr. Pepe stated that appellant had “almost completely resolved left
knee symptoms.” He noted that appellant was working full duty without difficulty. Dr. Pepe
found that appellant had no effusion, range of motion from 2 to 130 degrees, stable ligaments
and no medial or lateral joint line tenderness. He advised that appellant had reached maximum
medical improvement, but might require periodic injections or a total knee arthroplasty.
Dr. Pepe subsequently performed injections of appellant’s left knee.
Appellant, through his attorney, requested a schedule award on December 19, 2008. In a
report dated October 28, 2008, Dr. Steven M. Allon, an orthopedic surgeon, found minimal
effusion, and tenderness over the medial joint line, the medial patellar facet and lateral joint line.
He stated that appellant was unable to kneel or squat and had a Grade 1 positive Drawer’s sign,
but a negative Lachman’s sign. Dr. Allon stated that appellant had left knee pain and stiffness.
He rated 10 percent impairment due to partial medial and lateral meniscectomies based on the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment. Dr. Allon also found seven percent impairment for mild left knee cruciate ligament
laxity and three percent pain-related impairment under Chapter 18. He concluded that appellant
had a total 19 percent impairment of the left leg.
The Office referred the record to the district medical adviser on December 30, 2008. In a
January 15, 2009 report, Dr. Arnold T. Berman, a Board-certified orthopedic surgeon, reviewed
the medical evidence. He agreed with the 10 percent impairment rating due to medial and lateral
meniscectomies under Table 17-33 but found no clinical evidence to support cruciate ligament
laxity. Dr. Berman noted that Dr. Pepe reported that appellant had a normal anterior cruciate
ligament during surgery with no ligament laxity and concluded that this impairment rating by
Dr. Allon was not supported by the evidence of record. He also disagreed with the three percent
impairment awarded by Dr. Allon for pain as Chapter 18 was not the proper standard for rating
the lower extremity.
By decision dated March 13, 2009, the Office granted appellant a schedule award for 10
percent impairment of his left lower extremity.
Appellant, through counsel, requested an oral hearing that was held on July 28, 2009. He
described his employment injury and his current knee condition. Following the hearing,
appellant submitted a statement describing his left knee condition following surgery.
By decision dated October 19, 2009, an Office hearing representative affirmed the
March 13, 2009 decision, finding that the impairment rating of Dr. Berman represented the
weight of medical opinion.

2

LEGAL PRECEDENT
The schedule award provision of the Act1 and its implementing regulations2 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses. Effective February 1, 2001, the Office
adopted the fifth edition of the A.M.A., Guides as the appropriate edition for all awards issued
after that date.3
In evaluating lower extremity impairments, Chapter 17 of the A.M.A., Guides notes that
alternative methods exist by which impairment may be assessed: anatomic, functional or
diagnosis-based estimates.4 The evaluator is directed to the cross-usage chart at Table 17-2 on
page 526 to determine when the methods for evaluating impairment may be combined. The
Office’s procedure manual also provides, “Before finalizing any physical impairment calculation
that requires the combination of evaluation factors, the [Office medical adviser] should verify the
appropriateness of the combination in Table 17-2.”5
The fifth edition of the A.M.A., Guides provides for an impairment percentage to be
increased by up to three percent for pain by using Chapter 18, which provides a qualitative
method for evaluating impairment due to chronic pain. If an individual appears to have a painrelated impairment that has increased the burden on his or her condition slightly, the examiner
may increase the percentage up to three percent. However, examiners should not use Chapter 18
to rate pain-related impairments for any condition that can be adequately rated on the basis of the
body and organ impairment systems given in other chapters of the A.M.A., Guides.6
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative
value in establishing the degree of permanent impairment and the Office may rely on the opinion
of its medical adviser to apply the A.M.A., Guides to the findings of the attending physician.7

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
4

A.M.A., Guides 525.

5

Federal Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

6

Id.; A.M.A., Guides at 18.3(b); see also Philip Norulak, 55 ECAB 690 (2004).

7

Linda Beale, 57 ECAB 429 (2006).

3

ANALYSIS
Appellant sustained injury to his left knee and underwent surgery on December 6, 2007
by Dr. Pepe. In support of his claim of a schedule award he provided a 19 percent impairment
rating by Dr. Allon, an attending orthopedic surgeon. The district medical adviser, Dr. Berman,
a Board-certified orthopedic surgeon, agreed with Dr. Allon to the extent he utilized the A.M.A.,
Guides, in rating appellant’s impairment under Table 17-33. They agreed that appellant had 10
percent impairment of the left lower extremity due to surgery for the medial and lateral
meniscectomies.8
Dr. Allon also found that appellant had three percent impairment due to pain be under
Chapter 18 of the A.M.A., Guides. Dr. Berman disagreed with this impairment rating finding
that this chapter was not applicable to appellant. As noted, the Board has found that Chapter 18
is applicable only in limited circumstances. Dr. Allon did not provide adequate medical
reasoning for rating pain under this chapter in concert with the diagnosis-based estimate of Table
17-33. He did not explain why any sensory loss could not be rated under Chapter 17. The Board
finds that the additional three percent impairment rating due to pain was not appropriate.
Dr. Allon also found seven percent impairment due to anterior cruciate ligament laxity.9
He reported a negative Lachman’s sign, but a Grade 1 positive anterior drawer’s sign.10
Dr. Berman reviewed the medical evidence and found that, on surgery, Dr. Pepe did not find any
cruciate ligament laxity in the December 6, 2007 operative report. The June 16, 2008 report of
Dr. Pepe found that appellant had reached maximum medical improvement. Dr. Berman
concluded that there was insufficient evidence to support cruciate ligament laxity. The Board
finds the reports of Drs. Pepe and Berman constitute the weight of the medical evidence and
establish that appellant has no cruciate ligament laxity. Dr. Pepe examined appellant’s cruciate
ligaments directly on arthroscopic surgery and found the ligaments were normal. Dr. Berman
relied on this finding in determining that appellant had no cruciate ligament laxity. Dr. Allon
found that Lachman’s sign was negative and that drawer’s sign was only mildly positive. These
limited findings on physical examination are not adequate to establish permanent impairment
given the results of appellant’s surgical findings. Dr. Allon provided no report contrasting his
finding to that of Dr. Pepe at the time of surgery.
On appeal, counsel contends that there is a conflict of medical opinion between
Dr. Berman and Dr. Allon regarding the extent of appellant’s permanent impairment. As noted,
the Board finds that Dr. Berman’s report is entitled to the weight of the medical evidence.
Dr. Allon’s impairment rating for pain did not conform to the A.M.A., Guides and his rating for
ligament laxity is not adequately explained in light of the surgical report.

8

A.M.A., Guides 546, Table 17-33.

9

Id.

10

Both the Lachman’s test and the anterior drawer’s test are used to assess the integrity of the anterior cruciate
ligament. Daniel H. Soloman, MD, Does this Patient Have a Torn Meniscus of Ligament of the Knee, Journal of the
American Medical Association, October 3, 2001 – Vol. 286, No. 13.

4

CONCLUSION
The Board finds that appellant has no more than 10 percent impairment of his left lower
extremity for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the October 19, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 14, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

